Citation Nr: 0333370	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  00-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
otitis media, mastoiditis, status post mastoidectomy and 
tympanoplasty.  

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from February 1952 to 
February 1956.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision, and was 
previously remanded by the Board in November 2001.

The Board errs as a matter of law when it fails to ensure 
compliance with its remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In its November 2001 remand, the Board 
noted that the claims file contains a document, dated August 
21, 2000, and apparently submitted to the RO with a VA Form 9 
on August 30, 2000, in which the veteran requested a hearing 
at the RO.  The claims file also contains a letter, dated 
September 29, 2000, from the RO to the veteran notifying him 
that it had scheduled this hearing for August 30, 2000.  On a 
copy of this letter is a handwritten notation, dated November 
3, 2000 and apparently made by the Hearing Officer, 
indicating that the scheduled hearing was canceled "per Inf 
from vet's representative . . . (PRPAVA) . . . ."  The 
record does not indicate that the referenced organization was 
or is the veteran's representative.  Therefore, the record 
does not indicate that this organization was authorized to 
withdraw the veteran's request for a hearing.  The Board 
remanded the case to the RO, in part, so that it could 
schedule another hearing.  

The RO advised the veteran in a January 2002 letter that it 
was scheduling him for a local hearing, and indicated that a 
different letter would further advise him about the hearing.  
No such follow-up letter was ever sent, nor was any local 
hearing thereafter scheduled.  The RO should schedule a local 
hearing, unless the veteran (or a duly-appointed 
representative) indicates in writing that he does not want 
one.  

The Board's November 2001 remand also noted that the claims 
file includes an April 1998 statement from a private 
physician, "Dr. J.M.," who indicated that the veteran had 
been under his care since 1994.  The claims file does not 
contain records of such treatment, however.  The RO was to 
request all treatment records from Dr. Morales, but has not 
yet done this.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since the Board is remanding this case for 
additional development, the RO must take this opportunity to 
inform the veteran that notwithstanding any information 
previously provided (including that contained in letters from 
the RO dated in May 2001 and January 2002), he has a full 
year to respond to a VCAA notice.  

Finally, the last time the veteran underwent a VA ears 
examination was in October 2002.  As the Board is remanding 
this case again, a reexamination of the veteran's ears (after 
updated private and VA treatment records have been sought) 
will assure an accurate assessment of the veteran's current 
condition.  38 C.F.R. § 3.327 (2003).  

Accordingly, the Board remands this case for the following:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Schedule the veteran for a local 
hearing, as requested in August 2000, in 
accordance with applicable procedures.  
Advise him that if he wishes to withdraw 
the hearing request, he should so inform 
the RO in writing.

3.  With any needed assistance from the 
veteran, seek relevant treatment records 
from Dr. J.M., who (in an April 1998 
written statement) referenced treating 
the veteran since 1994.  

4.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
ear symptoms since May 2001 (the last 
time VA records were associated with the 
claims file).  Provide him with release 
forms and ask him to sign and return a 
copy for each health care provider 
identified, and for whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also, inform the 
veteran that adjudication of his claim 
will continue without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  



5.  After the above development is 
completed, schedule a VA examination to 
determine the severity of the veteran's 
chronic otitis media, mastoiditis, status 
post mastoidectomy and tympanoplasty.  
The examiner should opine as to whether 
the veteran has developed vertigo and 
dizziness as a result of his service-
connected ear disability.  Ensure that 
the claims folder is available for the 
examiner's review.

6.  Review the examination report upon 
receipt to ensure its adequacy.  If it is 
inadequate for any reason or if the 
examiner did not answer all questions 
specifically and completely, return it to 
the examining physician for revision. 

7.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
any representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the SSOC in July 2003 and analysis in 
light of all pertinent laws, regulations, 
and diagnostic codes.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


